Case 1:17-cr-00307-DLC Document 60 Filed 06/10/20 Page 1 of 1

Anthony Weimer 5 3613943 - Darryl Spencer
Docket Number: 0208 1:17CR00307

 

 

 

 

 

 

USDC SDNY

POCUMENT

ELECTRONICALLY FILED

DOC #:_

DATE FILED:_( jo] 98.20 |) UNITED STATES DISTRICT COURT
[ho =p SOUTHERN DISTRICT OF NEW YORK

 

PROBATION OFFICE

JUDICIAL RESPONSE
THE COURT ORDERS:

Vv Court approves U.S. Probation Officer’s recommendation:
No action at this time,
or
US. Probation Officer is directed to:
| Submit a Request for Modifying the Condition or Term of Supervision
CI Submit a Request for Warrant or Summons

LI Other:

   

DENTSE COTE
United Btates District Judge

 

PROB 124
(415)

 
